Citation Nr: 0933836	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  00-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet to include tinea pedis and onychomycosis.

2.  Entitlement to service connection for residuals of trauma 
to the nose, to include a nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by which the RO 
denied requests to reopen claims of service connection for a 
skin disorder of the feet and a nose condition then claimed 
as sinusitis.  A December 2000 statement of the case 
determined that the sinusitis was a separate claim from a 
request to reopen the claim for service connection for 
residuals of nasal trauma.  

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in June 2003. 

The Board remanded the claims in December 2003.  In October 
2004, the Board reopened and remanded the claim for service 
connection for residuals of nasal trauma and remanded the 
remaining issues. 

In August 2007, the Board reopened the claim of entitlement 
to service connection for a skin disorder of the feet and 
remanded it for further development along with the issue of 
entitlement to service connection for residuals of trauma to 
the nose, to include a nasal fracture.  The Board denied 
entitlement to service connection for sinusitis, and that 
matter is no longer before it.

It appears that the Veteran is seeking service connection for 
a cold injury to the feet.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Tinea pedis is, at least as likely as not, related to the 
Veteran's active duty service.

2.  Onychomycosis is, at least as likely as not, related to 
the Veteran's active duty service.

3.  Residuals of trauma and/or fracture of the nose are not 
shown.


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Onychomycosis was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  Residuals of trauma and/or fracture of the nose were not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Regarding the issue of entitlement to 
service connection for a skin condition of the feet, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The discussion below will focus on the 
remaining issue on appeal.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided to the Veteran in August 
2007.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Veteran 
received complete VCAA notice in November 2004, August 2006, 
and August 2007 that included information regarding the 
establishment of service connection as well as VA's and the 
Veteran's respective duties regarding furnishing and 
supplying evidence.  Supplemental statements of the case 
wherein the claims were readjudicated were issued in April 
2004, February 2007, and July 2009.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Veteran was afforded 
VA medical examinations in connection with his claim, and he 
had the opportunity to present evidence and argument at 
hearings before the RO and the Board.  The Board notes that 
certain service hospital records may well be missing, but 
their absence is immaterial in this instance because the 
evidence, as discussed fully below, reflects no current 
disability of the nose stemming from trauma or a fracture, 
and further service records, reflecting the state of the 
Veteran's nose decades ago, would serve no useful purpose and 
need not be obtained.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

Skin condition of the feet

On induction into service, tinea versicolor was noted, but 
the location of that condition was not specified.  On 
separation from service, no skin condition of the feet was 
noted.  The service treatment records, however, reflect that 
the Veteran was treated for athlete's foot in August 1973.  

Post-service medical records indicate treatment for a skin 
condition of the feet starting in the mid 1980's.  In January 
1987, the Veteran sought treatment for callus formation and 
indicated a prior history of a fungal infection of the feet.  
The examiner diagnosed tinea pedis and a callus on the left 
foot.  The Board observes that lotrimin cream was prescribed 
at a VA facility in January 1986.

An April 1988 VA progress note reflected a chronic fungal 
infection.  That notation indicated that the fungal infection 
had been present since service, as reported by the Veteran.  

In January 2000, the Veteran was afforded a VA skin 
examination.  On examination, the Veteran stated that he had 
been suffering from fungal infections of the feet since 1973.  
Objectively, the examiner noted bilateral interdigital 
scaling with mild maceration and mild plantar scaling.  The 
toenails were thickened and discolored.  There was a one-
centimeter hyperkeratosis of the left foot.  The examiner 
diagnosed, in pertinent part, tinea pedis, onychomycosis and, 
a left foot corn.  

In January 2001, the Veteran was afforded a VA examination of 
the feet.  The examiner diagnosed inter alia a severe fungal 
infection of the nails of both feet, chronic eczema of both 
feet, and painful calluses bilaterally.  

Over the years, the Veteran has had continued treatment for 
onychomycosis, calluses, and tinea pedis.  

In a January 2005 written statement, Dr. J.M. Levy, a 
podiatrist who had been treating the Veteran for many years, 
indicated that the Veteran had chronic tinea pedis, 
onychomycosis, and plantar hyperkeratotic lesions.  Dr. Levy 
indicated that according to the Veteran, these conditions had 
their onset during service in Korea.  Dr. Levy opined in 
essence that the Veteran's fungal foot conditions were 
consistent with the nature of his service and were likely 
related thereto.

On November 2005 VA medical examination, the Veteran reported 
a 30-year history of a rash on the feet and toenails.  
Objective examination of the toenails revealed hyperkeratosis 
and yellow discoloration.  There was scaling and maceration 
between the toes.  The examiner diagnosed onychomycosis and 
tinea pedis that were at least as likely as not associated 
with service.  There is no indication that this examiner 
reviewed the record.

In a March 2009 VA medical opinion, a VA examiner concluded 
that callosities of the feet and onychomycosis were unrelated 
to service because the service treatment records were silent 
as to a skin condition of the feet.

The Board has reviewed the record and has concluded that 
service connection for a skin condition of the feet is 
warranted.  Specifically, service connection is warranted for 
tinea pedis and onychomycosis.  Initially, the Board observes 
that the Veteran is competent to report his symptoms and the 
Board has no reason to question his credibility regarding the 
existence of a skin condition of the feet in service, 
particularly in light of the assessment of athlete's foot 
during that period.  Indeed, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In short, the Board 
credits the Veteran's assertions regarding the existence of a 
chronic skin condition of the feet since service.

The record contains several medical opinions regarding the 
etiology of the Veteran's chronic tinea pedis, onychomycosis, 
and calluses of the feet.  Dr. Levy opined that the Veteran's 
tinea pedis and onychomycosis were consistent with the 
Veteran's service history.  The November 2005 VA examiner 
arrived at a similar conclusion, although he provided no 
rationale for his opinion.  The Board credits the opinion of 
Dr. Levy due to Dr. Levy's long standing relationship with 
the Veteran and knowledge of the state of the Veteran's feet.

On the other hand, the March 2009 VA examiner maintained that 
the Veteran's dermatologic conditions of the feet were not 
due to service because the service treatment records were 
silent regarding such problems.  The Board does not credit 
this medical opinion because the examiner's review of the 
service treatment records does not appear to have been 
thorough, as he did not mention or discuss the diagnosis of 
athlete's foot therein.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion).

The Veteran's assertions along with the credited medical 
evidence reflect, at the very least, that it is at least as 
likely as not that tinea pedis and onychomycosis are related 
to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  There being a nexus between the Veteran's tinea pedis 
and onychomycosis and service, service connection for these 
conditions of the feet is granted.  38 C.F.R. § 3.303.

The Board observes that service connection for callosities of 
the feet is not warranted because there is no record of 
complaints or findings consistent with callosities of the 
feet in service.  Furthermore, the Veteran has regularly 
reported fungal infections of the feet since service but has 
not made such assertions regarding callosities on a 
consistent basis since service.  Finally, the neither Dr. 
Levy nor any VA examiner expressly found a link between 
calluses and service.  Absent a nexus between calluses and 
service, service connection for such a disability cannot be 
granted.  38 C.F.R. § 3.303.

Residuals of trauma and/or fracture of the nose

The service treatment records do not reflect any trauma or 
fracture of the nose.  In May 1975, the Veteran sustained 
trauma to the right ear.  The nose was not mentioned.  The 
separation medical examination report makes no reference to a 
fracture of the nose.

In December 1986, the Veteran underwent an open 
septorhinoplasty with an auricular graft due to nasal airway 
obstruction and external nasal deformity.  The surgical 
reports reflect a history of nasal fracture with nasal airway 
obstruction.    

A January 2001 X-ray study of the nasal bones indicated that 
the nasal bone was unremarkable.  There was no acute fracture 
of the nasal bone, no significant septal deviation, and no 
other factors to suggest an old fracture.  On January 2001 VA 
nose examination, only mild right septal deviation was noted.

In November 2005, the Veteran was afforded a VA nasal 
examination.  Regarding the Veteran's medical history, the 
examiner wrote, "This is a gentleman who while in the 
military was assaulted with nasal fractures."  According to 
the examiner, the Veteran denied surgical intervention while 
in service but reported surgery in 1986.  The examiner 
observed right-sided septal deviation with tenderness on the 
right side of the nose.  There were no palpable bony step-
offs or fractures.  The examiner diagnosed allergic 
rhinorrhea and right-sided acquired nasal deformity more 
likely than not due to service.

In a February 2006 addendum to the foregoing examination 
report, the examiner indicated that he was unable to find any 
evidence of a fracture of the Veteran's nose in service.  The 
examiner continued, "However, it was repaired while he was 
at the VA hospital."  The examiner diagnosed, in pertinent 
part, right-sided nasal deformity status post open 
septorhinoplasty.  The examiner explained, "the acquired 
nasal deformity would be as likely as not from the military 
as there is no evidence of his treatment while in the 
military, however, [the Veteran's] surgery was done at the VA 
hospital, so any problems following that would be directly 
related to surgery, but again, currently he is having no 
symptoms in terms of obstruction any more."  

Had the Veteran sustained a nasal fracture in service, the 
service treatment records and separation examination report, 
presumably, would have alluded to it.  The 1986 surgical 
reports reflect a history of trauma to the nose but do note 
indicate when such incident took place.

The evidence regarding the current state of the Veteran's 
nose is equivocal.  No significant bony abnormality was seen 
on X-ray study in 2001, and that study showed no evidence of 
a previous fracture.  Only mild septal deviation was noted by 
a VA examiner in January 2001.  The Board credits the 
findings made in 2001.  Indeed, most reliable is the X-ray 
evidence indicating no significant abnormalities and no 
evidence of a nasal bone fracture.  The radiologic findings 
are objective and reasonably certain.

In contrast, the findings of the November 2005 examiner are 
not credible.  The examiner's February 2006 conclusion that a 
nasal fracture had to have happened in service despite the 
lack of evidence thereof is illogical.  That examiner 
essentially concluded that because a history of a fracture 
was noted in the 1986 VA surgical report, that fracture had 
to have occurred in service.  That is not a reasonable 
conclusion, as many years had elapsed between the Veteran's 
separation from service and his 1986 surgery and the mere 
fact of treatment/surgery by VA does not necessarily indicate 
the injury occurred during service.  Because the November 
2005 VA examiner's findings and conclusions are not based 
upon a coherent and defensible interpretation of the 
evidence, the Board does not credit any of his findings.  The 
Board reminds the Veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

In rendering its decision herein, the Board has opted to rely 
on the most objective evidence of record, namely the January 
2001 X-ray study of the nose showing no evidence of fracture 
or trauma to the nose and no significant abnormality.  The 
Board notes that the record does not contain a more recent 
radiologic study of the nose but that in the absence of 
another fracture, it is unlikely that another X-ray study of 
the nose would yield results different from those seen in 
2001.  In the absence of a present disability resulting from 
trauma and/or fracture of the nose, service connection cannot 
be granted.  38 C.F.R. § 3.303; Gilpin, supra.  Thus, service 
connection for residuals of trauma and/or fracture of the 
nose is denied.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
Veteran does not suffer from any residuals of trauma to the 
nose or a fracture thereof.  The evidence, therefore, is 
against the claim, and he cannot prevail.  Alemany, supra.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinea pedis is granted.

Service connection for onychomycosis is granted.

Service connection for residuals of trauma and/or fracture of 
the nose is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


